t c memo united_states tax_court steven w pond petitioner v commissioner of internal revenue respondent docket no filed date steven w pond pro_se elizabeth downs for respondent memorandum findings_of_fact and opinion foley judge by notices dated date respondent determined deficiencies in and additions to petitioner’s and federal income taxes the issues for decision are whether petitioner received unreported income and is liable for the sec_6654 a and a or f additions to tax findings_of_fact in petitioner began operating a helicopter repair and maintenance company while operating the business out of his home petitioner provided repair and maintenance services and equipment sales to his customers he did not maintain a formal set of books_and_records but he did issue invoices petitioner received both checks and cash for the services he provided petitioner deposited most of the business proceeds into personal and business bank accounts and both personal and business_expenses were paid with these funds petitioner’s business gross_receipts in and totaled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in and petitioner received rental income from tulsa helicopters inc in the amounts of dollar_figure and dollar_figure respectively on date petitioner sold real_property and received dollar_figure in proceeds prior to the years in issue petitioner filed federal individual income_tax returns returns with respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date respondent issued petitioner separate notices of deficiency relating to through through and in the notices respondent determined that petitioner failed to report income relating to through was liable for sec_6651 additions to tax for fraudulent_failure_to_file returns relating to through was liable in the alternative for sec_6651 additions to tax for failure_to_file returns relating to through and was liable for sec_6654 additions to tax for failure to pay estimated income taxes relating to through on date petitioner filed his petition and on date respondent filed his answer petitioner resided in inola oklahoma at the time he filed his petition opinion petitioner concedes that he received unreported income during the years in issue and does not dispute respondent’s determinations relating to his rental_activity real_estate sales wages and helicopter business gross_receipts accordingly we sustain respondent’s determinations relating to this unreported income petitioner contends that he believed that he was not required to file tax returns relating to the years in issue respondent contends pursuant to sec_6651 that petitioner fraudulently failed to file his returns respondent must establish by clear_and_convincing evidence that petitioner by failing to file intended to evade tax see sec_7454 102_tc_632 while a taxpayer’s failure_to_file a tax_return does not standing alone establish fraud an inference of fraud is justified when the failure_to_file is coupled with other badges_of_fraud that establish an intent to conceal or mislead see 763_f2d_1139 10th cir affg tcmemo_1984_152 clayton v commissioner supra pincite stating that we must consider the same elements in determining the fraud_penalty pursuant to sec_6663 and fraudulent_failure_to_file pursuant to sec_6651 86_tc_1253 in kotmair the commissioner determined that a self-employed taxpayer who was convicted of willfully failing to file federal_income_tax returns and did not pay estimated_taxes or maintain adequate books_and_records committed fraud pursuant to sec_6653 the court held that the commissioner had not established that the taxpayer had the requisite intent to evade tax because there was no evidence of any falsification of books_or_records no evidence of any concealment or misleading id pincite similarly at trial when the court inquired whether petitioner attempted to conceal his income respondent’s counsel stated no your honor i don’t contend that he tried to conceal his income in addition petitioner credibly testified that he did not file returns relating to the years in issue because he believed that the exemption_amount pursuant to sec_6012 is not defined by statute petitioner’s belief is incorrect but appears to have been earnestly held although petitioner failed to file returns pay estimated_taxes or maintain adequate books_and_records respondent failed to clearly and convincingly establish that petitioner had the requisite intent to evade tax accordingly we reject respondent’s fraud determinations with respect to sec_6651 and sec_6654 additions to tax respondent met his burden of production pursuant to sec_7491 and established that petitioner failed to file his through returns and pay his through estimated income taxes see 116_tc_438 petitioner however failed to introduce sufficient facts to establish the inapplicability of these additions to tax accordingly we sustain respondent’s determinations relating to sec_6651 and sec_6654 additions to tax at trial and in documents filed with the court petitioner raised several groundless contentions pursuant to sec_6673 this court is authorized to impose a penalty not to exceed dollar_figure if petitioner advances frivolous arguments respondent did not request the court to and we do not impose a sec_6673 penalty nevertheless we admonish petitioner that he may be subject_to a sec_6673 penalty if he asserts frivolous or groundless contentions in a subsequent proceeding in this court contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
